Citation Nr: 0617867	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  05-28 503	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire

THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
cold injury to the right foot, currently evaluated as 20-
percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
cold injury to the left foot, currently evaluated as 20-
percent disabling.  

3.  Entitlement to an increased rating for residuals of a 
cold injury to the right hand, currently evaluated as 20-
percent disabling.  

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of right eye surgery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1953.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2005 decision of the Manchester, New Hampshire, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board advanced this case on the docket because of the 
veteran's age.  See 38 C.F.R. § 20.900(c) (2005).

The Board is remanding the claim for § 1151 compensation, for 
residuals of right eye surgery, to the RO via the Appeals 
Management Center (AMC).  Whereas the Board will decide the 
remaining claims concerning the cold injury residuals to the 
feet and right hand.


FINDINGS OF FACT

1.  As a result of the cold injury to his feet (right and 
left), the veteran experiences pain and cold sensitivity and 
has nail abnormalities and color changes.

2.  As a result of the cold injury to his right hand, the 
veteran experiences pain and cold sensitivity - but without 
evidence of tissue loss, nail abnormalities, color changes, 
locally impaired sensation, or hyperhidrosis.




CONCLUSIONS OF LAW

1.  The schedular criteria are met for a higher 30-percent 
rating, but no greater, for residuals of cold injury to the 
right foot.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.104, Diagnostic Code 7122 (2005).

2.  The schedular criteria are met for a higher 30-percent 
rating, but no greater, for residuals of cold injury to the 
left foot.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.104, Diagnostic Code 7122 (2005).

3.  The schedular criteria are not met, however, for a rating 
higher than 20 percent for residuals of cold injury to the 
right hand.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.104, Diagnostic Code 7122 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  See also Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 186- 87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).  In this 
case, the veteran was provided notice of the VCAA in 
September 2004 and January 2005, prior to the initial 
adjudication of his claims in the March 2005 rating decision 
at issue.  

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, the both letters stated:  
"[I]f you have any evidence in your possession that pertains 
to your claim, please send it to us."  This satisfies the 
fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include mention that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is granted.  Id.  

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his increased rating claims, but he was not 
provided notice of the type of evidence necessary to 
establish effective dates for the disabilities on appeal.  
Despite the inadequate notice provided him on this element, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision at this juncture.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
Concerning this, since the Board is granting the highest 
disability ratings available for the service-connected cold 
injury residuals to the feet, any defect with respect to the 
effective date portion of the notice will be rectified by the 
RO when effectuating the award.  And in regards to the claim 
for a higher rating for the cold injury residuals to the 
right hand, since the Board will conclude below that the 
preponderance of the evidence is against this claim, any 
question about the appropriate effective date to be assigned 
is rendered moot.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes VA medical records and the 
report of a VA examination detailing the current severity of 
the service-connected disabilities in question - the 
dispositive issue.  The veteran has not indicated he has any 
further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication there exists any additional 
evidence that has a bearing on this case that has not been 
obtained.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2005).



Entitlement to Ratings Higher than 20 Percent for the 
Residuals of the Cold Injuries to the Feet and Right Hand

For the sake of economy, and because these issues involve the 
application of identical law to similar facts, the Board will 
address these three claims together.

Pertinent Laws and Regulations

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994); Powell v. West, 13 Vet. App. 31, 35 (1999) (All 
relevant and adequate medical data of record that falls 
within the scope of the increased rating claim should be 
addressed).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved 
in the veteran's favor.  38 C.F.R. § 4.3.

The veteran presently has separate 20 percent ratings for 
cold injury residuals affecting his right foot, left foot and 
right hand.  Under the applicable code, DC 7122, a 20 percent 
rating requires arthralgia or other pain, numbness, 
or cold sensitivity plus tissue loss, nail abnormalities, 
color changes, locally impaired sensation, hyperhidrosis, or 
X-ray abnormalities (osteoporosis, subauricular punched out 
lesions, or osteoarthritis).  A higher 30 percent rating 
requires arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following:  tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities 
(osteoporosis, subauricular punched out lesions, or 
osteoarthritis).

Note (1) instructs the rater to separately evaluate 
amputations of fingers or toes, and complications such as 
squamous cell carcinoma at the site of a cold injury scar or 
peripheral neuropathy, under other diagnostic codes.  
Separately evaluate other disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc., unless they are 
used to support an evaluation under diagnostic code 7122.

Note (2) states that each affected part is to be evaluated 
separately and the ratings combined in accordance with 38 
C.F.R. § 4.25 and § 4.26.

38 C.F.R. § 4.104, Diagnostic Code 7122 (2005).

Analysis

As indicated, in the event a veteran has been service-
connected for residuals of a cold injury, each body part 
which exhibits residuals of that injury must be separately 
rated.  This is why the veteran has separate ratings for his 
right foot, left foot and right hand.  And each limb will be 
considered accordingly.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7122, Note 2 (2005).

The pertinent evidence in this case consists essentially of 
the report of a VA examination conducted in February 2005.  
The claims files also contain VA treatment records dated from 
2003 to 2005, but the vast majority of these records concern 
unrelated disabilities.

(i) The feet

To warrant a higher 30 percent rating for this disability as 
it affects the feet, the evidence must show arthralgia or 
other pain, numbness, or cold sensitivity plus two or more of 
the following:  tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, X-ray 
abnormalities.

According to the report of the 2005 VA examination, the 
veteran complained of decreased circulation, cold feeling in 
his feet, and occasionally aching in his calves and shins, 
associated with the cold weather.  Objective clinical 
examination of the skin on his feet revealed they were red or 
blotchy red.  Onychomycosis of the toenails of both feet was 
also noted.  

The results of that evaluation confirm the veteran 
experiences pain and cold sensitivity and has two of the 
additional factors - namely, onychomycotic changes in his 
toenails and color changes in both feet, to meet the 
requirements for a higher 30-percent rating under Diagnostic 
Code 7122.  This is the maximum rating available under this 
code for each limb affected.

As mentioned, Note (1) of Diagnostic Code 7122 instructs the 
rater to separately evaluate amputations of fingers or toes, 
and complications such as squamous cell carcinoma at the site 
of a cold injury scar or peripheral neuropathy, under other 
diagnostic codes.  This note also provides for the separate 
evaluation of other disabilities that have been diagnosed as 
the residual effects of cold injury, such as Raynaud's 
phenomenon, muscle atrophy, etc., unless they are used to 
support an evaluation under diagnostic code 7122.

Here, peripheral neuropathy was not diagnosed at the 
conclusion of the February 2005 VA examination, indeed, quite 
the contrary.  The evaluation disclosed the peripheral pulses 
and sensory function tests were normal in both feet.  And the 
evaluation also specifically determined there was no 
Raynaud's or muscle atrophy and that muscle strength in both 
feet was normal.  So the medical evidence of record does not 
establish peripheral neuropathy, atrophy, loss of strength, 
paralysis or other symptomatology that would support separate 
disability ratings in either foot (that is, in addition to 
the ratings already in effect).

In summary, the Board finds that credible and probative 
evidence of record supports the assignment of higher 30 
percent ratings for each foot, but no more, under Diagnostic 
Code 7122.  



(ii) The right hand

Regarding this claim, the record is clear the veteran 
experiences pain in this hand.  But there has been no 
objective clinical indication of tissue loss, nail 
abnormalities, color changes, locally impaired sensation, or 
hyperhidrosis.  The report of his February 2005 VA 
examination revealed this hand has normal color, skin 
thickness, and moisture.  There was no fungus of the nails, 
and sensory and muscle function tests revealed normal 
findings.  The Board realizes the 2005 examination did not 
include X-rays of the right hand.  However, even so, seeing 
that the evidence does not show tissue loss, nail 
abnormalities, color changes, locally impaired sensation or 
hyperhidrosis, even if the Board were to assume there were X-
ray abnormalities of the right hand, this still would not be 
sufficient to warrant a higher 30 percent rating.  As the 
rating criteria clearly state, the evidence must show at 
least two of these additional findings.  A showing of X-ray 
abnormalities, alone, is not enough.  Consequently, even 
worst case scenario, there is no basis on which to grant a 
rating higher than 20 percent under Diagnostic Code 7122.

In closing, the Board points out there are no other symptoms 
that can be evaluated as separate residuals of the cold 
injury.  The 2005 examination revealed there was no Raynaud's 
Syndrome, loss of strength, amputation or other tissue loss, 
or muscle atrophy of the right hand.  In short, the 
preponderance of the evidence is against this claim, so the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 4.3 (2005).




ORDER

A higher 30 percent rating is granted for residuals of a cold 
injury to the right foot, subject to the laws and regulations 
governing the payment of VA compensation.  

A higher 30 percent rating also is granted for residuals of a 
cold injury to the left foot, subject to the laws and 
regulations governing the payment of VA compensation.  

But the claim for a rating higher than 20 percent for 
residuals of a cold injury to the right hand is denied.


REMAND

Entitlement to § 1151 compensation for residuals of right eye 
surgery.

In January 2006, the veteran submitted additional medical 
evidence in support of this claim - a December 2005 VA eye 
clinic note.  He most recently received a supplemental 
statement of the case (SSOC) regarding this claim in August 
2005.

According to 38 C.F.R. § 20.1304(c) (2005), for the Board to 
consider this additional evidence in the first instance, the 
veteran must waive his right to have it initially considered 
by the RO.  See also Disabled American Veterans (DAV) v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  The veteran has not waived this right.



Accordingly, this claim is REMANDED to the RO (via the AMC) 
for the following action:

Consider the additional medical 
evidence the veteran submitted in 
January 2006 and address it an SSOC.  
If his claim is not granted on the 
basis of this additional evidence, 
return the claim to the Board 
for further appellate consideration.

The purpose of this REMAND is to ensure the veteran is 
afforded due process.  The Board intimates no opinion, either 
factual or legal, as to the ultimate disposition warranted.  
No action is required by the veteran until contacted.  He has 
the right to submit additional evidence and argument 
concerning the claim the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


